The seventieth session of the General Assembly is being held amidst the grave challenges the world is facing on more than one level, especially in fighting terrorism, foremost among which is the terrorism of the Islamic State in Iraq and the Sham (ISIS). We in Iraq stand steadfastly and patiently with the world to ward off the monstrosity of those whose actions affect our country, the region and the world. This is happening, while international efforts continue to strengthen the pillars of peace and security, promote communication among the peoples of the world and attain human development. These efforts are all made under the auspices of the United Nations, which has worked tirelessly to uphold its major pillars of health care, education and raising living standards.
Since the United Nations Development Programme launched its first Human Development Report in 1990, the countries of the world, including Iraq, have anticipated improvements in their human development levels. We have pursued this goal so that people would become the means and targets of the development process. As a result of the flawed policies of the past dictatorial regime of Saddam Al-Hussein, the standard of human development fell after a series of wars that were fought by that regime and the deprivations and siege that Iraq suffered as a result of international sanctions.
The situation improved after the political regime changed and once a democratic atmosphere was promoted, particularly with the assistance provided by the United Nations, its specialized agencies and other international organizations. Our national institutions tried to bridge the development gap in fulfilment of the Millennium Declaration (resolution 55/2) adopted by the leaders of the world at the General Assembly in 2000 by concentrating on targets that were supposed to have been achieved by 2015.
We in Iraq made tangible progress in decreasing mortality rates, increasing school enrolment, reducing gender inequality and improving living standards. However the ill-will of terrorist groups, foremost among which are Al-Qaida and ISIS, as well as those associated with the old Ba’ath regime who joined them,
obstructed our development process and spread death and destruction on our people and infrastructure. In persisting in their atrocities, those terrorists did not distinguish between an infant and an elderly person, or between a man and a woman. These evil forces terrorized civilians throughout Iraq and pursued a policy of ethnic cleansing, particularly in those areas that they claimed to support. Many people who once lived in the western and northern parts of Iraq are today refugees or displaced internally by these merciless gangsters. They are suffering with those who are still besieged in their villages and cities.
While we highly appreciate the support and solidarity extended to us by the United Nations and the international community in our just war against terrorism, we also recognize the tireless efforts made to restore stability to the regions that have been liberated by our armed forces, the popular mobilization forces and the tribal fighters. We also look forward to an effective contribution on the part of countries and international organizations to repairing our infrastructure and helping our reconstruction efforts.
Despite all this, Iraq is pursuing its democratic policies to promote respect for the Constitution, the peaceful transition of power, freedom of expression, and the elimination of racial ethnic and sectarian discrimination. Despite the challenges, we are aware of public demands and have worked to establish an organizational framework known as the Popular Mobilization Committee, which receives its instructions from the President of the Republic and the armed forces. Thus, the popular mobilization forces operate within the law as they fight terrorists and organized crime, particularly those who carry arms outside the framework of the State. The Iraqi Constitution bans carrying arms outside the legal framework of the State.
The Iraqi security forces protect demonstrators and give them full freedom to express their demands. While we may be in a state of war, many governorates have peaceful demonstrations and there are excellent relations between the demonstrators and the security forces. This is a unique experience indeed. I personally decided to entrust a working task force to follow up the demands of the demonstrators so that we can assist in implementing these demands.
The Iraqi Council of Representatives has enacted the Government’s programme of work. The Council represents the Iraqi people. We have adopted a
progressive vision of reform, sanctioned by the highest religious authority. We have listened to the demands that our people expressed over the past two months. We have therefore provided economic, administrative and financial reform packages. We have started working to invigorate the private sector in our country. We have provided financing for small and medium-sized projects, despite the difficulties we experienced after the huge drop in oil revenues, which account for 92 per cent of our income. The reform package was respectfully accepted by our people, who expressed their views in detail. The reform enjoys the support of the highest religious authorities and other stakeholders in society. We are determined to pursue our reform without disregarding our important role in directing the security and military effort to fight ISIS.
On behalf of the Iraqi people, I should like to salute the efforts of the brotherly and friendly countries in the international coalition in our war against terror. Providing more support is very important because it is the Iraqis who are fighting this war. We therefore thank the brotherly countries that have provided assistance, but would request further assistance to address the problems of refugees. Increased logistical and military support would bring us closer to our ultimate victory and promote peace and security in all countries of the world.
Iraq understood the importance of international efforts to draft a new development document to be adopted by the United Nations after the Millennium Declaration. Iraqi experts and national institutions participated in the international efforts made in our region to draft the new Declaration adopted in the context of the 2030 Agenda for Sustainable Development (resolution 70/1). The importance of the Declaration is not limited to the pursuit of development for the human individual. It focuses on sustainability, which includes advocating a clean environment, the preservation of the rights of future generations, the promotion of peace and security, the elimination of poverty and discrimination, improving the health and educational standards of children and achieving wider freedoms, living in peace and bridging the gap between the poor and the rich. These are only some of the reforms that we are trying to attain in Iraq today by bridging these gaps and by redressing the injustice experienced by many sectors in our society and the world.
The important items included in the post-2015 Sustainable Development Goals and their achievement
by 2030 require us all to work more tirelessly to achieve further cooperation among the peoples and countries of the world, instead of fighting each other. That would provide the United Nations with sufficient opportunity to work constructively in order to expedite the achievement of these objectives and share its expertise through programmes to be undertaken throughout the world. Iraq will earnestly and enthusiastically work to achieve the Sustainable Development Goals within the time frame assigned. We know that this development will affect not just Iraq alone but all countries, because no country can achieve sustainable development unless it is enjoyed by neighbouring countries as well.
Iraq expects all countries of the world to implement Security Council resolutions 2170 (2014), 2178 (2014) and 2199 (2015), which call for ending all support, financing and arming to terrorist groups. I also cite General Assembly resolution 69/281, adopted on 25 May 2015 to salvage the cultural heritage of Iraq, the implementation of which would allow Iraq to rebuild its country and achieve development.
The Government and people of Iraq understand the importance of communicating with the peoples and Governments of the world. We are eager to build peace and understanding in our region, and therefore we seek to open prospects for new relations with the countries of the region and to promote such relations without interfering in the internal affairs of others so as to guarantee a bright future for us all.
The political process in Iraq is democratic and governed by the peaceful turnover of power. Five Governments have succeeded each other in Iraq; our Government is the latest of these and therefore takes pride in our democratic processes. However, there are political blocs that have different points of view. We are proud of the fact that others have the right to express their opinions, which shows that there is a political sphere for the free expression of opinion.
Our problem in Iraq is not an internal one. Our problem is that a terrorist group has crossed our border from a neighbouring country. That organization is supported and armed by others, has occupied vast areas of Iraq and killed thousands of Iraqis and violated their rights. ISIS continues to recruit thousands of volunteers from throughout the world, but particularly from countries that have stressed their solidarity with Iraq. This terrorist organization receives assistance and weapons and continues to fight us, so our problem is
6/28 15-29701

30/09/2015 A/70/PV.21
really an external one, embodied in the support enjoyed by such terrorist organizations.
While the popular mobilization forces in Iraq are a legitimate organization that is supported by the Iraqi State, ISIS and associated entities are illegitimate terrorist groups that do not respect the State or the law and kill anyone who happens to think differently. Even those who happen to confess the same faith have been killed and displaced by ISIS. More than 3 million people have been displaced by ISIS from the cities they once called home. We are eager to build relations with our neighbouring countries. We respect their sovereignty and do not interfere in their internal affairs. We therefore call on them to promote the same quality of relationship. We want them not to interfere in our affairs and to respect Iraqi sovereignty and our right to uphold the sanctity of Iraqi lives.
In conclusion, I thank the United Nations and other international organizations for supporting Iraq’s efforts to achieve development, and salute the efforts of international organizations and all other world leaders and their representatives. It is truly my hope that next year we will meet in better circumstances. I urge all countries of the region to work together to achieve peace instead of killing and destruction. We believe that each and every leader of the region must assume responsibility to stop the bloodshed. The leaders of the region have a responsibility to end this killing, which is an evil visited on humanity at large.
